Citation Nr: 1145449	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  06-29 868	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for generalized anxiety disorder.



REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1951 to September 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO). 

In a May 2009 decision, the Board denied the Veteran's claim for entitlement to service connection for generalized anxiety disorder (GAD).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a February 2011 Memorandum Decision and May 2011 Mandate, the Court vacated the Board's May 2009 decision with regard to the above-captioned issue, and remanded the issue to the Board for development and to provide additional reasons and bases in compliance with the Memorandum Decision.

In July 2011, a letter was sent to the Veteran in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  In September 2011, the Veteran's representative submitted additional evidence in support of his claim. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its February 2011 Memorandum Decision, the Court found that the Board's reliance on a November 2008 VA examination report to find that the evidence of record did not establish continuity of symptomatology for entitlement to service connection for GAD was erroneous, as the November 2008 VA examination did not sufficiently address the issue.  Specifically, the Court concluded that the November 2008 VA examiner did not consider whether the in-service evidence of "anxiety reaction" was a precursor condition or a mild manifestation of what would eventually develop into GAD and whether the in-service "anxiety reaction" and GAD share common symptoms.  In addition, the Court noted that the November 2008 VA examiner failed to explain why the symptoms reported in service differ fundamentally with the symptoms of GAD.  As the November 2008 VA examination did not adequately address the issue of whether the evidence of record shows a continuity of GAD symptomatology since active duty service, a new VA examination is warranted which properly discusses this issue.

The Court also noted the Veteran's argument that his in-service diagnosis of "anxiety reaction" in 1951 was identical to a present day diagnosis of GAD.  In that regard, the Court directed the Board to "obtain[] medical evidence on the subject."  Accordingly, the VA examiner should provide an opinion as to whether the Veteran's in-service diagnosis of "anxiety reaction," made in 1951, is the same as a present day diagnosis of GAD.  The VA examiner must specifically discuss whether the symptoms of a 1951 diagnosis of anxiety reaction are the same or similar as the symptoms of a present day diagnosis of GAD.

The Board notes that the November 2008 VA examiner concluded, based on the Veteran's reports of symptoms prior to his entrance to active duty service, that the Veteran's GAD preexisted his active duty service.  Nevertheless, there is no competent medical evidence of record indicating that the Veteran's GAD predated his induction into service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded an appropriate VA examination to ascertain the etiology of his GAD.  The examiner must be provided with, and review, the entire claims file in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must state whether the Veteran's currently diagnosed GAD was incurred in or aggravated by his active duty service.  The examiner must also address the issue of whether the evidence of record shows a continuity of GAD symptomatology since active duty service.  Specifically, the VA examiner must state whether the in-service "anxiety reaction" was a precursor condition or a mild manifestation of what would eventually develop into GAD and whether they share common symptoms.  If the VA examiner finds that the in-service "anxiety reaction" and the current GAD do not share common symptoms, the examiner must explain why the symptoms reported during service differ fundamentally with the symptoms of GAD.  The VA examiner must also provide an opinion as to whether symptoms of a 1951 diagnosis of "anxiety reaction" are the same or similar as the symptoms of a present day diagnosis of GAD.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

2.  The VA examination report obtained must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


